DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 was considered by the examiner.
Drawings
The drawings filed on 6/29/2020 are acceptable for examination by the examiner.
Conclusion
This application is in condition for allowance except for the following formal matters.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection
Claims 1-11 are objected to because of the following informalities.  
Claim 1, in lines 15-16 of the claim, it recites “... a projection portion which projects toward the first conveyance guide most in a recording-medium conveyance path from the registration roller pair to …  the first position such that a distance between the shaft member and the first conveyance guide is equal to a predetermined distance, and when a second recording medium having a higher stiffness than the first recording medium is conveyed, the shaft member is arranged at the second position such that the distance between the shaft member and the first conveyance guide is longer than when the shaft member is arranged at the first position.
The word “most” above may be out of place.  Please review.
In the last three lines of the claim, it recites the distance…is longer…  Should - - longer - -  be - - larger?
Claim 5 recites the shaft holding portion has a first support surface which supports the shaft portion so as to be reciprocatable between the first position and the second position, and the first support surface is a slope
Should be - -surface has a slope- -.
Claim 6 recites the image forming apparatus wherein the second conveyance guide includes a pair of bearing members which are arranged at opposite end portions of the main body portion in the width direction, which each have a second support surface which supports the shaft member so as to be reciprocatable in the recording-medium conveyance direction, and which regulate axial movement of the shaft member, and the second support surface is a slope that is inclined downward toward a downstream side in the recording-medium conveyance direction.
Should be - - surface has a slope - -.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-11 contain allowable subject matter.
The claims are allowable over the prior art of record because the prior art of record does not teach or suggest an image forming apparatus comprising: an image carrier; a transfer member; a registration roller pair; and a conveyance guide which includes:  a first conveyance guide; a second conveyance guide; wherein the second conveyance guide includes: a main body portion which has
a projection portion, a shaft holding portion; and a shaft member which is held by the shaft holding portion and moves between a first position and a second position, and when a first recording medium is conveyed, the shaft member is arranged at a first position, and when a second recording medium having a higher stiffness than a first recording medium is conveyed, the shaft member is arranged at the second position.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oba et al. (2015/0234344 A1) teaches a pivoting guide member for a feeding roller.  Matsuura (7,383,006) teaches a movable pre-transfer guide.  Matsuno (7,894,757) teaches a media guide that is movable based on media type.  Okamoto et al. (8,953,990) teaches a paper guide cut out portion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG